N-CSR Item 12(b) - Exhibits: Certifications SECTION 906 CERTIFICATION Pursuant to 18 U.S.C.§ 1350, the undersigned officers of Federated Managed Pool Series on behalf of Federated Corporate Bond Strategy Portfolio, Federated High Yield Strategy Portfolio, Federated Mortgage Strategy Portfolio (the “Registrant”), hereby certify, to the best of our knowledge, that the Registrant’s Report on Form N-CSR for the period ended June 30, 2009 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities and Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: August 20, 2009 /s/ J. Christopher Donahue Name: J. Christopher Donahue Title: President, Principal Executive Officer Dated: August 20, 2009 /s/ Richard A. Novak Name: Richard A. Novak Title: Treasurer, Principal Financial Officer This certification is being furnished solely pursuant to 18 U.S.C.§ 1350 and is not being filed as part of the Report or as a separate disclosure document.
